Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in clear 1 what the Applicant means by “wherein lateral portions of the metal sheet extend from opposing ends of the common center wall and are bent in the same rotational direction to enclose the adjacent tubes”. The “rotational direction” is unclear from Figure 17 of instant specification, and “to enclose the adjacent tube” is not in the text of instant specification and is also unclear from Figure 17.
3.	Instant specification discloses: “…are bent generally simultaneously in the same rotational direction to attach respectively at an upper end 40 a and a lower end 40 b of the common center wall 40 (FIG. 17)”. 
4.	It is unclear in claim 11 what the Applicant means by “wherein lateral portions of the metal sheet extend from opposing ends of the common center wall and are bent in the same rotational direction to form the adjacent tubes”.  The “rotational direction” is unclear from Figure 17 of instant specification.

Relevant Prior Art
US20110143179 comprising a battery case installed in a lower part of the vehicle body of an electric vehicle [0023]

    PNG
    media_image1.png
    452
    894
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 19 and 20 are allowable over US20110143179




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722